Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed March 30, 2022 in response to the Office Action November 30, 2021 is acknowledged and has been entered.  Claims 1, 4, 5, 9, 15, 20, 21, 26, 29-31, 34, 35, 37, 38, 41, 47, and 48 have been amended, claims 2, 6, 18, 19, 33, 36, 43, and 44 have been cancelled, and claims 49-57 are new. 
2.	Claims 1, 4, 5, 9, 15, 20-23, 26, 27, 29-31, 34, 35, 37, 38, 41, 45, and 47-57 are pending.
3.	 Claims 23, 37, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
4.	Claims 1, 4, 5, 9, 15, 20-22, 26, 27, 29-31, 34, 35, 41, 43-45, 47, and 48-57 are currently under consideration as drawn to the elected species.
Modified/New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the BCMA antibody term J22.0-xi is not defined by the claims, the specification, nor the prior art.  Thus, the scope of the BCMA antibodies encompassed by the term J22.0-xi cannot be determined and is indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 4, 5, 9, 15, 20-22, 26, 27, 29-31, 34, 35, 41, 43-45, 47, and 48-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over, and further in view of US 2016/0046724 A1 (Brogdon et al. Feb. 18, 2016, of record), “Brogdon” in view of WO 2006/001956 A2 (Miele et al. Jan. 5, 2006), “Miele” evidenced by National Center for Biotechnology Information. PubChem Compound Summary for CID 11754711, Cbz-leucinyl-leucinyl-norleucinal. https://pubchem.ncbi.nlm.nih.gov/compound/Cbz-leucinyl-leucinyl-norleucinal. Accessed June 7, 2022.  
Brogdon teaches anti-BCMA CARs to be expressed in T cells or NK cells for the treatment of multiple myeloma, lymphoma, lung cancer and breast cancer.  See abstract, ¶¶ [0003], [0005] and [0190]. 
Brogdon teaches that the BCMA CAR binding domains comprises a scFv. See [0006] and [0009].
Brogdon teaches that the BCMA CAR scFv domain is derived from the C11D5.3 antibody.  See ¶¶ [0085], [0086], [0311]-[0317], Tables 1, 16, 20, 21, 23 and 25. 
Brogdon teaches the CAR comprises transmembrane domains selected from the group consisting of the alpha, beta or zeta chain of the T-cell receptor, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137 and CD154. See ¶¶ [0011] and [0349]. The transmembrane domains like that of CD8 are hydrophobic. See ¶¶ [0363-0364] and [0368].
Brogdon teaches the CAR comprises CD3, CD28, 4-1BB, and/or OX40 signaling domains.  See ¶¶ [0013]-[0020] and [0349].
Brogdon teaches the CAR comprises hinge domains from CD8, IgG, IgG4, and IgD containing a CH2 and CH3 hinge region. See ¶¶ [0012], [0349], [0365]-[0367], and [0634].  Brogdon teaches the that hinge domain can be CD8 alpha/SEQ ID NO: 2, which is 45 amino acids in length.  See ¶¶ [0012], [0021], and [0022]. 
Brogdon teaches using naive, CD4+, and CD8+ T cells for generation of CAR T cells. See ¶¶ [0137], [0529], and [1089] and Fig. 19.
Brogdon teaches pre-conditioning the patient with immunosuppressive agents like cyclophosphamide, fludarabine, and/or CD19 CAR T cells prior to or concurrently with the BCMA CAR-T cell treatment. See ¶¶ [0704], [0710], [0719], [0753], [0801], and [0924]. 
	Brogdon teaches bispecific and multi-specific BCMA CARs.  See ¶¶ [0358]-[0361].
	Brogdon teaches the BCMA CARs T cells kill multiple myeloma cells in vitro and in vivo.  See Example 13 and Figs. 39A-C and 40A-C.
	Brogdon teaches that a CAR-expressing cell described herein may be used in combination with other known agents and therapies to get a more effective treatment. Brogdon teaches that delivery of the combined treatments can be concurrent or sequential .  See ¶¶ [0700]-[0705]. Brogdon teaches the CAR-T cells can be administered with a proteasome inhibitor, like bortezomib. See ¶¶ [0710] and [0794].  Brogdon teaches the combined therapy can be administered separately or in the form of a single dosage unit.  See ¶¶ [0189] and [0703].
	Brogdon does not teach administering a -secretase inhibitor. 
	Miele teaches methods of inducing apoptosis in cancer cells or inhibiting the growth of cancer cells by administering a -secretase inhibitor, a proteasome inhibitor, and/or a tumoricidal agent.  See claims 1-20 ¶¶ [00010] and [00014]-[00018] and [00052].   
	Miele teaches that the compounds may be administered  simultaneously, concurrently or sequentially.  See ¶ [0052]. 
Miele teaches treating multiple myeloma. See ¶¶ [00015], [00018], and [0054].  
Miele teaches dual inhibitors of  -secretase and a proteasome.  See ¶¶ [00056] and claims 3 and 8. 
	Miele teaches that -secretase inhibitors are primarily comprises of hydrophobic amino acids or peptidomimetic agents that structurally resemble such peptides.  See ¶ [00046].
	Miele teaches the of   -secretase peptidomimetic inhibitor N-benzyloxycarbonyl-leucyl-leucyl-norleucinal, (z-Leu-Leu-Nle- CHO) or a peptidyl boronate thereof for use in the invention.  See ¶ [00045]-[00047] and Figure 13A and 13B. Miele teaches that z-Leu-Leu-Nle- CHO can be modified with D-amino acids and non-peptide bonds.  See ¶ [00094]. 
	Miele teaches that -secretase inhibitor z-Leu-Leu-Nle- CHO induces apoptosis in myeloma cells at levels similar to the proteasome inhibitors bortezomib and MG-132.   See Example 11.
	Regarding the term small molecule, the molecular weight of z-Leu-Leu-Nle- CHO is 475.6 Da.  See National Center for Biotechnology Information. PubChem Compound Summary for CID 11754711.  Thus z-Leu-Leu-Nle- CHO is a small molecule peptidomimetic. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Brogdon and Miele and treat multiple myeloma with the BCMA CARs T cells of Brogdon in combination with the  -secretase inhibitors of Miele because Brogdon teaches the BCMA CARs T cells kill multiple myeloma cells in vitro and in vivo, Brogdon teaches that CAR-expressing cell may be used in combination with other known agents and therapies, including a proteasome inhibitor, to get a more effective treatment, Miele teaches methods of inducing apoptosis in cancer cells or inhibiting the growth of cancer cells by administering a -secretase inhibitor, a proteasome inhibitor, and/or a tumoricidal agent, and Miele teaches that  -secretase inhibitor z-Leu-Leu-Nle- CHO induces apoptosis in myeloma cells at levels similar to the proteasome inhibitors bortezomib and MG-132.  Given that both Brogdon and Miele teach combination therapies of the BCMA CARs or a -secretase inhibitor in combination with proteasome inhibitor and that the -secretase inhibitors of Miele have dual -secretase and proteasome inhibitory activity and activity against multiple myeloma, one of skill in the art would have been motivated to combine methods of Brogdon and Miele and treat multiple myeloma with the BCMA CARs T cells of Brogdon in combination with the -secretase inhibitors of Miele. 

Response to Arguments
7.	Applicant argues that one of ordinary skill in the art would have understood that GSIs had in fact been reported to adversely affect T cell functions. For example, Debeb et al. (Breast Cancer Res. Treat. 134(2):495-510 (2012), enclosed herewith and being submitted in an Information Disclosure Statement to follow the instant Response) reported that a GSI inhibited T cell activation and synthesis of inflammatory cytokines. See Abstract and Figure 7. Eagar et al. (Immunity 20:407-412 (2004), enclosed herewith and being submitted in an Information Disclosure Statement to follow the instant Response) investigated the effect of GSI on T cell proliferation in vitro, reporting that proliferation decreased in the presence of GSI, antigen- presenting cells and soluble anti-CD3 antibody. See page 409, right column; Figure 4C. Accordingly, the rejection has also failed to establish the requisite reasonable expectation of success for achieving the claimed combination therapies comprising a CAR T cell and a GSI to treat a hematological cancer. Therefore, the Examiner has not established a prima facie case of obviousness. Reconsideration and withdrawal of the rejection is requested for at least the foregoing reasons.
Applicant further submits that the present application demonstrates, for the first time and quite surprisingly, that CAR T cells (anti-CD19 or anti-BCMA) are functional (including to proliferate, produce cytokines, and have antitumor activity) in the presence of therapeutically relevant levels of GSI and, moreover, that the combination of anti- BCMA CAR T cells with GSI improved anticancer function in a mouse model of human multiple myeloma. See Examples 5 and 7 and the accompanying figures.

Applicant’s arguments have been considered, but have not been found persuasive.   Debeb teaches that RO4929097 inhibits the T cell synthesis of some synthesis of inflammatory cytokines.  See Abstract and Figure 7. However, RO4929097 is not the GSI used by Miele and thus it is not clear from the evidence that the GSI’s of Miele would have the same effect on T cells as RO4929097.  Additionally,  Debeb teaches that the reduction inflammatory cytokines may be beneficial in that the inflammatory cytokines promote breast cancer stem cell maintenance.  See paragraph bridging pp. 12-13.  Thus, the teachings of Debeb do not teach away from using the GSI’s of Miele for combination treatments as set forth above.  
Eagar teaches that the GSI Compound E enhanced  T cell proliferation when administered or reduced T cell proliferation in the presence of antigen presenting cells. See paragraph bridging, p. 409-410 and Figure 4C.  Thus, Eagar teaches the GSI Compound E leads to diverse outcomes on T cell stimulation.  See paragraph bridging, p. 409-410.  Thus, Eagar does not teach that GSI’s are solely inhibitor of T cells.  Additionally, Compound E is not  GSI used by Miele and thus it is not clear from Eagar’s teachings that the GSI’s of Miele would have the same effect on T cells.  Thus, the teachings of Eagar do not teach away from using the GSI’s of Miele for combination treatments as set forth above.  
Regrading, Examples 5 and 7, the specification teaches that “[o]verall, GSI at therapeutic levels does not affect T cell function, including cytokine production, cell lysis activity, and proliferation.”  See ¶ [0217] of the published application.  Thus, the GSI used, RO4929097, does not appear to negatively effect T cells.  Thus, the beneficial combined activity of the BCMA CAR-T cells and RO4929097 against multiple myeloma would not be unexpected given the teachings of Brogdon and Miele set forth above. 
Additionally, the evidence of nonobviousness must be commensurate in scope with the claims to rebut the prima facie case of obviousness.  See MPEP 716.02 (d). The claims are drawn to administering a broad genus of BCMA CAR T-cells and a broad genus GSI’s to treat a broad genus of hematologic cancer. However, the Examples only examine the activity of BCMA-specific T-ChARM C11 3ST-CD28 and BCMA-specific T-ChARM C11 3ST-41BB and RO4929097 against multiple myeloma.  See Examples 5 and 7.   Thus, the presented evidence is not commensurate in scope with the claims to rebut the prima facie case of obviousness and Applicant’s arguments are not found persuasive in this regard.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. 	Claims 1, 4, 5, 9, 15, 20-22, 26, 27, 29-31, 34, 35, 41, 43-45, 47, and 48-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11, 12, 15-16, 21-26, 28, 33, 34, 41-48, 56-60, 65, 72, 81, 82, 87, 88, 93, 103, 108, 109, and 119 of co-pending Application No. 16/761,770 (reference application, published as US 2020/0289565, of record), view of US 2016/0046724 A1 (Brogdon et al. Feb. 18, 2016), “Brogdon”.
The ‘770 claims are drawn to:

    PNG
    media_image1.png
    397
    673
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    528
    703
    media_image2.png
    Greyscale

Compound 1 is capable of inhibiting g-secretase cleavage.  Claims 11 and 16.
The target antigen is BCMA.  Claim 12. 
The recombinant receptor is a chimeric antigen receptor.  Claim 15. 
Compound 1 is administered at an amount about 25 or about 50 mg. Claims 33 and 34.
The disease or disorder is cancer, B cell malignancy, plasmacytoma, or multiple myeloma.   Claims 42-46. 
The antigen binding domain comprises a scFv to BCMA.  Claims 56-60.
The cells are T cells. Claim 65. 
The method further comprises administering a lymphodepleting chemotherapy prior to administration of the cell therapy and/or wherein the subject has received a lymphodepleting chemotherapy prior to administration of the cells, wherein the lymphodepleting chemotherapy comprises administering fludarabine and/or cyclophosphamide to the subject. Claims 81 and 82.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘770 claims and modify the order, dose or formulations of the -secretase inhibitor and BCMA CAR based on the condition and needs of the subject determined by a health care professional.  One would have been motivated to modify the order, dose or formulations of the -secretase inhibitor and BCMA CAR to optimize the therapy based on the patient’s condition. 
The ‘770 claims teach  as set forth above, but does not teach that the BCMA CAR comprises a scFv from the 11D5-3/C11D5.3 antibody or the other structural components of the CAR, treating breast cancer, or a multi-specific BCMA binding protein. 
Brogdon teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘770 claims and Brogdon and use the BCMA CARs constructs and T-cells expressing said CARs and CAR-T methods of Brogdon because the ‘770 claims teach using BCMA CARs in combination with a -secretase inhibitor and Brogdon teaches that the BCMA CARs constructs of the invention are active and effective  at killing multiple myeloma cells in vitro and in vivo and using them in combination therapy.  Thus, one would have been motivated to use the BCMA CAR T-cells of Brogdon in the methods of the ‘770 claims given the effectiveness of the Brogdon BCMA CAR T-cells. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
9.	Applicant argues that without agreeing with or acquiescing to the Examiner’s assertions — including the Examiner’s characterization of the instant claims and the claims of the '770 application, as well as the alleged teachings of Brogdon and whether it would have been obvious to combine the '770 claims with Brogdon —, Applicant notes that both the instant application and the '770 application are pending, and the claims of either or both applications may yet change. Applicant further notes that, per MPEP §804(1)(B):

The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that "provisional" double patenting rejection is the only rejection remaining in at least one of the applications.

Applicant argues that it is therefore respectfully submitted that the instant provisional obviousness-type double- patenting rejections may be held in abeyance until such time as they are the only unresolved issues in either the present application or the '770 application. 

Applicants’ arguments have been considered, but have not been found persuasive because the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.” Thus, the rejection is maintained.   

Conclusion
10.	All other objections and rejections recited in the Office Action of November 30, 20210 are withdrawn in view of Applicant’s amendments and arguments.
11.	No claims allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642


Appendix
	Alignment of SEQ ID NO: 2 of Brogdon with CD8 alpha
	
	
    PNG
    media_image3.png
    290
    1150
    media_image3.png
    Greyscale